 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           CENTRAL DISTRICT OF CALIFORNIA
 9                                       WESTERN DIVISION
10
     ____________________________________
11                                      )
     ANDRE L. HARDIMAN,                           ) No. LA CV 19-02731-VBF-JDE
12                                      )
                           Petitioner,  )             ORDER
13                                      )
                v.                      )             Overruling the Petitioner’s Objections and
14                                      )             Adopting the Report & Recommendation:
                                        )
15   CLARK DUCART (Warden),             )             Dismissing Habeas Petition as Untimely
                                        )             Terminating the Action (JS-6)
16                    Respondent.       )
     ____________________________________
17
18          The Court has reviewed the California state prisoner’s pro se habeas corpus petition,
19   see CM/ECF System Document (“Doc”) 1; the Report and Recommendation (“R&R”) of the
20   United States Magistrate Judge (Doc 7); petitioner’s timely objection to the R&R (Doc 8);
21   and the applicable law. The respondent warden did not file a response to the objection within
22   the time permitted by the rules.
23          As required by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo review of
24   the portions of the R&R to which petitioner has specifically objected and finds no defect of
25   law, fact, or logic in the R&R. The Court finds discussion of the objections to be
26   unnecessary on this record. “The Magistrates Act ‘merely requires the district judge to make
27   a de novo determination of those portions of the report or specified proposed findings or
28   recommendation to which objection is made.’” It does not require a written explanation of
 1   the reasons for rejecting objections. See MacKenzie v. Calif. AG, 2016 WL 5339566, *1
 2   (C.D. Cal. Sept. 21, 2016) (citation omitted). “This is particularly true where, as here, the
 3   objections are plainly unavailing.” Smith v. Calif. Jud. Council, 2016 WL 6069179, *2 (C.D.
 4   Cal. Oct. 17, 2016). Accordingly, the Court will accept the Magistrate Judge's factual
 5   findings and legal conclusions and implement his recommendation.
 6
 7                                             ORDER
 8          Petitioner’s objection [Doc # 8] is OVERRULED.
 9          The Report and Recommendation [Doc # 7] is ADOPTED.
10          The petition for a writ of habeas corpus [Doc # 1] is DISMISSED with PREJUDICE
11   as untimely.
12          Final judgment consistent with this order will be entered separately as required by
13   Fed. R. Civ. P. 58(a). See Jayne v. Sherman, 706 F.3d 994, 1009 (9th Cir. 2013).
14          The Court will rule on a certificate of appealability by separate order.
15          This action is DISMISSED with prejudice.
16          The case SHALL BE TERMINATED and closed (JS-6).
17          IT IS SO ORDERED.
18
19   Dated: July 26, 2019                            ____________________________
20                                                       Hon. Valerie Baker Fairbank
21                                                   Senior United States District Judge
22
23
24
25
26
27
28
